DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. 2006/0201172) in view of Nakajima (J.P. 60-091643A) and Ohara et al. (J.P. 62-012129A).
Referring to Figures 1-3 and paragraphs [0027]-[0048], Kaneko et al. discloses a plasma processing method, comprising:  loading (i.e. mounting) a substrate into a chamber of a plasma processing apparatus (par.[0028]), the plasma processing apparatus comprising the chamber 10, a substrate stage 12 configured to support the substrate W and comprising a first electrode 20, and an opposing second electrode 12 disposed on an upper portion of the chamber (par.[0030]); introducing a process gas 24 into the chamber and onto the substrate (par.[0031]); applying first and second radio frequency signals 41, 51 respectively to the first and second electrodes to perform a plasma process on the substrate (par.[0033]-[0034]); maintaining the first and second electrodes at substantially the same temperature (i.e. thermal control system 80, Figs. 2-3, pars. [0038]-[0048]); wherein maintaining the first and second electrodes at the same temperature comprises: comparing the temperatures of the first and second and when the temperatures of the first and second electrodes are substantially different, circulating a heat transfer medium through a fluid passage 111, 112 disposed within either the first or second electrode electrodes 12, 20 (i.e. thermal control system 80, Figs. 2-3, pars. [0038]-[0048]).
Kaneko et al. is silent on when the temperatures of the first and second electrodes are substantially different, circulating a heat transfer medium through a first fluid passage disposed within the first electrode and a second fluid passage disposed on the second electrode.
Referring to the abstract, Nakajima teaches a plasma processing method when the temperatures of the first and second electrodes are substantially different, circulating a heat 
Kaneko et al. disclose a temperature controller 70, 80 that controls at least one of the heater 121 and the heat exchanger 100 (pars.[0038]-[0042]); however, is silent on a fluid temperature of the first fluid passage and the second fluid passage are the same.
Referring to Figure 1 and the last 5 lines on page 3 and the last 5 lines on page 5, Ohara et al. teach a plasma processing method wherein a temperature control means controls a fluid temperature of the first fluid passage and the second fluid passage are the same in order to prevent the reaction product from adhering the substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to program the temperature controller of Kaneko et al. to control at least one of the heater and the heat exchanger such that a fluid temperature of the first fluid passage and the second fluid passage are the same as taught by Ohara et al. in order to prevent the reaction product from adhering the substrate.  The resulting apparatus of Kaneko et al. in view of Ohara et al. would yield a temperature controller that controls at least one of the heater and the heat exchanger such that a fluid temperature of the first fluid passage and the second fluid passage are the same.  

With respect to claim 13, the method of Kaneko et al. further includes wherein circulating the heat transfer medium further comprises heating 121 the heat transfer medium using a heater disposed in the circulation line 91, 111, 112 (Fig. 2, par.[0045]).
With respect to claim 14, the method of Kaneko et al. in view of Ohara et al. further includes wherein maintaining the first and second electrodes at the same temperature comprises maintaining the first and second electrodes at a temperature of less than about 100°C (i.e. 80oC, Last 5 lines of Page 5-Ohara et al.).
With respect to claim 18, the method of Kaneko et al. further comprising exhausting a 
gas from the chamber to reduce the pressure inside of the chamber to a pre-selected vacuum 
level (par.[0035]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. 2006/0201172) in view of Nakajima (J.P. 60-091643A) and Ohara et al. (J.P. 62-012129A) as applied to claims 11-14 and 18 above, and further in view of Tso et al. (U.S. 2010/0136261).
The teachings of Kaneko et al. in view of Nakajima and Ohara et al. have been discussed above.

Referring to paragraphs [0039]-[0040], Tso et al. teach it is conventionally known plasma process wherein the substrate comprises a base substrate comprising an organic light emitting display element formed thereon, and the process gas comprises a depositing material for forming an inorganic layer on the substrate in order to fabricate a OLED product.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Kaneko et al. in view of Nakajima and Ohara et al. wherein the substrate comprises a base substrate comprising an organic light emitting display element formed thereon, and the process gas comprises a depositing material for forming an inorganic layer on the substrate as taught by Tso et al. since it is a conventionally known plasma process to fabricate a OLED product.
With respect to claim 16, the method of Kaneko et al. in view of Nakajima, Ohara et al.  and Tso et al. further includes wherein the inorganic layer comprises silicon oxide or silicon nitride (Tso et al.-par.[0040]).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (U.S. 2006/0201172) in view of Nakajima (J.P. 60-091643A) and Ohara et al. (J.P. 62-012129A) as applied to claims 11-14 and 18 above, and further in view of Dhindsa et al. (U.S.2005/0241766).
The teachings of Kaneko et al. in view of Nakajima and Ohara et al. have been discussed above.

Referring to Figure 1 and paragraphs [0023]-[0024], Dhindsa et al. teach that it is conventionally known in the art for the second fluid passage is disposed on an outer surface of the second electrode. It would have been obvious to one of ordinary skill in the art at the time of the invention, with reasonable expectation of success, to alternatively dispose the second fluid passage on an outer surface of the second electrode of Kaneko et al. in view of Nakajima and Ohara et al. as taught by Dhindsa et al., as an art-recognized equivalent means for providing the second fluid passage to the second electrode. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Font, 675 F.2d 297, 213 IJSPQ 532 (CCPA 1982). See MPEP 2144.06 IE, The resulting apparatus of Kaneko et al. in view of Dhindsa et al. would yield the second fluid passage is disposed on an outer surface of the second electrode.
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Ohara et al. teach a temperature control means wherein a fluid temperature of the first fluid passage and second fluid passage are the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kagatsume et al.’095, Horiuchi et al.’713, Chen et al.’816, Fukasawa et al.’453, and Kagatsume et al.’784 teach temperature control means of the first and second electrodes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Michelle CROWELL/Examiner, Art Unit 1716       

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716